Cite as 2016 Ark. App. 100

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CV-15-810


JAMES DOUGLAS MANKEN                              Opinion Delivered   February 17, 2016
                   APPELLANT
                                                  APPEAL FROM THE BENTON
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. JV-2014-586-3]

ARKANSAS DEPARTMENT OF                            HONORABLE TOM SMITH, JUDGE
HUMAN SERVICES
                    APPELLEE                      AFFIRMED AS MODIFIED



                             M. MICHAEL KINARD, Judge

       Appellant, James Manken, appeals from the final order entered by the Benton County

Circuit Court in a juvenile case involving four-year-old J.M. A year after J.M. was removed

from the physical custody of his grandmother and his subsequent adjudication as dependent-

neglected, the Arkansas Department of Human Services (DHS) filed a petition to terminate

the parental rights of the child’s mother. The petition also alleged that appellant was a

putative father but that he had not established paternity, had not had significant contacts with

the child or provided material support for him, and had not otherwise taken any action to

cause any parental rights to attach.1 Therefore, the petition alleged, since appellant had no



       1
         See Ark. Code Ann. § 9-27-341(c)(2)(A)(ii) (Supp. 2013) (“If no legal rights have
been established, a putative parent must prove that significant contacts existed with the
juvenile in order for the putative parent’s rights to attach.”). We note that Act 1022 of 2015
deleted the quoted section and amended sections 9-27-311(c) & 9-27-325(o) (Supp. 2015)
so as to provide that a putative parent to whom no rights have attached will no longer be
made a party to a dependency-neglect proceeding in the first place.
                                  Cite as 2016 Ark. App. 100

parental rights to the child, he should be dismissed from the action.           Alternatively, the

petition prayed that, if appellant were shown to have any parental rights, then those rights

should be terminated based on grounds stated elsewhere in the petition. After a hearing on

the petition, the mother’s rights were terminated based on her execution of a consent to the

termination, and she is not involved in this appeal. As related to appellant, the order further

reached findings and conclusions in accord with both the primary and alternative bases for

relief sought by DHS. Appellant appeals from that order.

       Appellant does not challenge the sufficiency of the evidence to support the findings

underlying either of the trial court’s conclusions. Rather, he argues only that the court erred

in treating him as though he had two “opposing legal statuses,” i.e., that he was both a

nonparent to whom no parental rights had ever attached and a parent whose rights should be

terminated. He seeks reversal of the order and remand of the case for the trial court to

“definitively decide [appellant’s] legal status and to proceed from there accordingly.”

       Our view of the case makes remand unnecessary. Although the trial court’s order is

certainly not a model of clarity, reading it in its entirety and in context with the pleadings, we

conclude that the trial court determined first and foremost that appellant was not a person to

whom any parental rights had ever attached and that he should be dismissed from the case.

We think, as both parties before this court apparently also do, that the decision regarding

“termination” of appellant’s “parental rights” was an alternative disposition that would be

effective only if the trial court’s first stated basis for disposition of the case against appellant




                                                 2
                                  Cite as 2016 Ark. App. 100

were to be reversed on appeal.2 As stated, appellant makes no challenge on appeal to the trial

court’s ruling that he had no parental rights to begin with. Indeed, the only prejudice that

appellant even claims to have suffered as a result of the order is that, if read as an involuntary

termination of his parental rights, then the order alone could serve as a statutory ground for

the termination of his rights to another child in the future. See Ark. Code Ann. § 9-27-

341(b)(3)(A)(ix)(a)(3)(A)(4) (Supp. 2015). Since appellant does not challenge the ruling that

he had no parental rights to the child in this case, there is no basis on which to reverse that

aspect of the order. Moreover, since that same aspect of the order affords complete relief to

DHS, and since it is not being reversed on appeal, the alternative findings and conclusions

regarding “termination” of appellant’s “parental rights” never come into play.

       Our recent decision in Whitehead v. Arkansas Department of Human Services, 2016 Ark.

App. 42, ___ S.W.3d ___, where this court reversed an order terminating Whitehead’s

parental rights and remanded for further proceedings, does not dictate a different conclusion.

In the first place, Whitehead is distinguishable from the present case. There, unlike here, this

court held that Whitehead had not been dismissed from the action by the trial court.


       2
           It seems obvious that the trial court proceeded as it did because it had the parties
properly before it, and going ahead and dealing with all of the issues presented at the hearing
would serve to move the case along and minimize the need for a new round of hearings (and
ensuing delay) in the event that appellant were to successfully challenge on appeal the court’s
first stated basis for its decision. Courts and agencies routinely make alternative findings, and
the alternative decision here was likely seen as furthering the goal stated by the General
Assembly of avoiding any unnecessary delay in achieving permanency in the placement of
children who have been brought into the juvenile court system. See Ark. Code Ann. § 9-
27-341(a)(3) (stating the intent of the statute); see also In re Adoption of Rules 6-9 and 6-10 of
the Rules of the Supreme Court & Court of Appeals, 366 Ark. App’x 628 (2006) (rules adopted
“to expedite the appellate process in dependency-neglect cases”).

                                                3
                                 Cite as 2016 Ark. App. 100

Moreover, unlike the present case, there is no indication that the termination-of-parental-

rights conclusion in Whitehead was cast as an alternative disposition to a determination that no

parental rights had attached in the first place. Also unlike the present case, Whitehead made

a merits-based argument on appeal that the trial court had erred in finding that no parental

rights had attached.3

       In any event, the law is clear that in a traditional equitable action an appellate court

may always enter such order as the trial court should have entered. Ferguson v. Green, 266
Ark. 57, 587 S.W.2d 18 (1979); White v. White, 50 Ark. App. 240, 905 S.W.2d 485 (1995).

Where the record is fully developed and we can plainly see where the equities lie, this court

should decide the case without remanding it to the trial court. Ferguson, supra. Here, there

is no need for additional evidence to be presented or for the trial court to make any additional

findings and thus no need for a remand.

       We hold that the trial court’s order here effectively provides that appellant is not a

person to whom any parental rights ever attached and that he was therefore dismissed from

the action. That decision is unchallenged on appeal and is affirmed. The remaining findings

and conclusions regarding appellant were intended to be alternative and applicable only in the

event of a condition (reversal of the determination that appellant had no parental rights) that

did not materialize. To the extent that the order might be read in the future as an involuntary


       3
         Nor does Wright v. Arkansas Department of Human Services, 2014 Ark. App. 676, 449
S.W.3d 721, cited by appellant, compel a remand. Similar to Whitehead and unlike here, the
trial court’s termination decision in Wright was not stated as an alternative to its separate
finding that no parental rights had ever attached. Moreover, Wright itself was not remanded
for any action by the trial court.

                                               4
                                Cite as 2016 Ark. App. 100

termination of appellant’s parental rights to this child, we hereby modify the order to make

it clear that it shall not be read in that manner. Because no parental rights existed to be

terminated under the circumstances of this case, we hold that no such termination occurred.

This modification suffices to remove the only prejudice about which appellant complains.

       Affirmed as modified.

       VIRDEN and GLOVER, JJ., agree.

       Leah Lanford, Arkansas Public Defender Commission, for appellant.

       Jerald A. Sharum, Office of Chief Counsel, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor child.




                                             5